Case 3:20-cv-00098-REP Document 141 Filed 04/14/20 Page 1 of 2 PageID# 3464



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA
                              Richmond Division




STEVES AND SONS, INC.,

     Plaintiff,

V.                                       Civil Action No. 3:20cv98


JELD-WEN, INC.,

     Defendant.




                                    ORDER


     Having considered STEVES AND SONS, INC.'S MOTION TO FILE ITS

FIRST AMENDED COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF,

DAMAGES, AND SPECIFIC PERFORMANCE, UNDER SEAL (ECF No. 103), and

the supporting memorandum, and for good cause shown, and the

requirements of Local Civil Rule 5 and the decisions in Ashcraft,

et al. V. Conoco, Inc., 218 F.3d 288 (4th Cir. 2000), In re Knight

Publishing Co., 743 F.2d 231 (4th Cir. 1984) and Stone v. Univ. of

Maryland, 855 F.2d 178 (4th Cir. 1988) having been met, it is

hereby ORDERED that STEVES AND SONS, INC.'S MOTION TO FILE ITS

FIRST AMENDED COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF,

DAMAGES, AND SPECIFIC PERFORMANCE, UNDER SEAL (ECF No. 103) is

granted   and   the   FIRST    AMENDED   COMPLAINT   FOR   INJUNCTIVE   AND

DECLARATORY RELIEF, DAMAGES, AND SPECIFIC PERFORMANCE (ECF No.
Case 3:20-cv-00098-REP Document 141 Filed 04/14/20 Page 2 of 2 PageID# 3465
